Citation Nr: 0809615	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition of the 
abdomen, genitals, back, arms, and chest.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.  
This case was previously before the Board in March 2007 when 
it was remanded to the RO for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 76 
(1995).

In March 2007, the Board remanded the claim for a VA 
examination to determine the current nature and etiology of 
any skin condition.  Specifically, the VA examiner was asked 
to provide an evaluation of the veteran's current skin 
conditions or diseases and an opinion as to whether any 
current skin disabilities were at least as likely as not 
related to any events described by the veteran, symptoms, or 
diagnoses recorded in the service medical records, or any 
other aspect of service.  In addition, it was requested that 
the VA examiner comment on the observations and conclusions 
of the staff consultant expressed in his May 2002 letter.

In April 2007, a VA skin diseases examination was conducted 
and an opinion was provided.  However, with regard to whether 
the veteran's skin condition or disease was at least as 
likely as not related to any events described by the veteran, 
symptoms, or diagnoses recorded in the service medical 
records, or any other aspect of service, the examiner stated 
that there was no evidence that the veteran was exposed to 
DDT in service and that the issue could not be resolved 
without resorting to mere speculation.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, a remand for an etiological opinion 
and rationale, and to the extent necessary, an additional 
examination addressing whether the veteran's current skin 
disability was incurred in or aggravated by service, is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the April 2007 opinion to review 
the veteran's claims folder.  This review 
should be indicated in the report.  If 
this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with the May 2002 private opinion.  
The rationale for all opinions must be 
provided.  The examiner should answer this 
opinion request:

Is it at least as likely as not (50 
percent or greater possibility) that 
the veteran's current skin condition 
diagnosed as dermatographic urticaria 
is related to any events described by 
the veteran, symptoms, or diagnoses 
recorded in the service medical 
records, or any other aspect of 
service.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


